 1 Malcolm D. Schick, Esq. - State Bar No. 118978
   Email: MSchick@GPSchickLaw.com
 2 Erica C. Gonzalez, Esq. - State Bar No. 289557
   Email: EGonzalez@GPSchickLaw.com
 3
   99 Almaden Boulevard, Suite 740
 4 San Jose, California 95113-1605
   Tel: (408) 995-5050; Fax: (408) 995-5150
 5

 6 Attorneys for defendant,
   HOLT REPAIR & MANUFACTURING, INC.
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10

11
   MONA TOVAR, individually and as Special            Case No.: 2:18−CV−02677−WBS−DB
12 Administrator of the Estate of Carlos Alexander
   Tovar, Deceased, and I.T. and O.T., Minors, by     ORDER GRANTING JOINT
13 and through their Guardian ad Litem, MONA          STIPULATION TO REMAND ACTION
   TOVAR,
14                                                    TO STATE COURT
                              Plaintiffs,
15                                                    Magistrate Judge: Deborah Barnes
          v.                                          District Judge: William B. ShubbCourtroom:
16                                                    5, 14th Floor
   BERNARD TE VELDE and REBECCA DEE                   Complaint filed: 8/30/2018
17 TE VELDE, Trustees of the 2000 Te Velde
                                                      Case Removed: 10/02/2018
   Family Trust, HOLT REPAIR &
18 MANUFACTURING, INC., and DOES ONE                  Trial: None Yet Set
   through ONE-HUNDRED, inclusive,
19
                              Defendants.
20

21

22

23         This matter is before the Court on plaintiff MONA TOVAR, individually and as Special
24 Administrator of the Estate of Carlos Alexander Tovar, Deceased, and I.T. and O.T., Minors, by

25
     and through their Guardian ad Litem, MONA TOVAR (“PLAINTIFFS”); defendants and cross-
26
     claimants BERNARD TE VELDE and REBECCA DEE TE VELDE (“TE VELDE”); and
27

28

     ORDER GRANTING JOINT STIPULATION TO REMAND ACTION TO STATE COURT
 1 defendant HOLT REPAIR & MANUFACTURING, INC. (“HOLT”) (collectively “the Parties”)

 2 Joint Stipulation to Remand Removed Action to State Court (Joint Stipulation to Remand).

 3
               Based on the foregoing Joint Stipulation and good cause appearing, the Court hereby
 4
     orders:
 5
               1.    The Parties’ Joint Stipulation to Remand is granted;
 6
               2.    Eastern District of California, Case No. 2:18−CV−02677−WBS−DB, entitled
 7

 8                   MONA TOVAR v. BERNARD TE VELDE, et al. is hereby remanded to San

 9                   Joaquin Superior Court; and
10             3.    Each Party shall bear his/her/its own attorneys’ fees and costs with respect to the
11
                     removal and subsequent remand of the Action.
12
     IT IS SO ORDERED.
13

14

15 Dated: October 23, 2018

16

17

18

19

20

21

22

23

24

25

26
27

28

     ORDER GRANTING JOINT STIPULATION TO REMAND ACTION TO STATE COURT
